                Case 1:20-cr-00134-PB Document 1 Filed 10/26/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW HAMPSHIRE

   UNITED STATES OF AMERICA                      )
                                                 )
           v.                                    )      Criminal No. 20-CR-134-PB-01
                                                 )
   STEPHEN CLOUGH                                )
                                                 )

                                            INDICTMENT

   The Grand Jury charges:

                                             COUNT ONE

                                        26 U.S.C. §§ 5861(d)
                                 Possession of Unregistered Firearm

           On or about July 27, 2019, in the District of New Hampshire, the defendant,

                                        STEPHEN CLOUGH,

   Knowingly received and possessed a firearm, that is, a Sears and Roebuck (Marlin), Model J.C.

   Higgins 103.740 (59) Marlin, caliber .410 shotgun, no serial number, having a barrel of less than

   18 inches and an overall length of less than 26 inches, not registered to him in the National

   Firearms Registration and Transfer Record.

           In violation of Title 26, United States Code, Sections 5841 and 5861(d).

                                                     A TRUE BILL


   Dated: October 26, 2020                           /s/ Foreperson of the Grand Jury
                                                     Foreperson of the Grand Jury
   SCOTT W. MURRAY
   United States Attorney
   District of New Hampshire



By: /s/ Anna Z. Krasinski
    Anna Z. Krasinski
    Assistant U.S. Attorney
